El Juez Asociado Señor Martín
emitió la opinión del Tribunal.
El trasfondo de los derechos de la demandante es como sigue. En 1953 el Estado adquirió por expropiación de sus respectivos dueños todos los terrenos necesarios para la am-pliación de la Carretera Estatal número 3. El solar donde radica la estructura objeto de este pleito formaba parte de los terrenos necesarios para dichas obras públicas pero ya había sido adquirido del Municipio de Loíza por el Estado antes de 1953. No fue hasta 1964 que la demandante adqui-rió de un tercero una casa de una planta de madera y zinc que radicaba en el solar mencionado al margen de la carre-tera número 3 que se proyectaba ampliar. Es de presumirse que la demandante sabía entonces o debió haber sabido de la propuesta ampliación de la carretera cuyos planes databan de más de once años antes. Esta no ofreció prueba alguna del derecho que podía asistirle para ocupar el referido solar, aparte de que demostró que había adquirido la estructura señalada de un dueño anterior. Sí sabemos que en algún momento entre la fecha de adquisición en 1964 y la fecha en que comenzaron las obras de ampliación en 1970, la deman-dante le añadió una segunda planta a la casa existente, y *303la utilizaba como vivienda.!1) Si los daños reclamados se limitan a la primera planta presumimos que las obras no im-pidieron el uso de la estructura para vivienda. Es curioso que en el juicio la demandante manifestara que no sabía de quién era el solar donde radicaba la estructura, aunque ad-mitió que no era de su propiedad. Las circunstancias indican sin embargo que ella sabía o debió haber sabido que cual-quier derecho que pudiera tener sobre el uso de la propiedad estaba supeditado al derecho del Estado a efectuar las obras de ampliación. Mientras se realizaban las obras y se alteraba el nivel de la carretera con respecto al referido solar, se pro-dujo una variación en el curso natural de las aguas que causó inundaciones en el solar del Estado donde radicaba la estructura de la demandante. No surge del expediente que se afectara la vivienda que ocupaba la demandante en la se-gunda planta de la estructura, pero el lodo que allí se for-maba por las lluvias afectó el acceso al negocio dé barra restaurant que ocupaba como inquilino un tercero en la planta terrera. Este terminó desalojando el local, y por con-siguiente descontinuando el pago del canon de arrendamiento. En el ínterin el Estado trató infructuosamente de corregir la situación mediante la instalación de tubería y tratando otros remedios correctivos. Como cuestión de hecho, cierto equipo y enseres de la demandante que se utilizaban en el negocio sufrieron daños que el tribunal de instancia estimó en $1,000.
La demandante instó una acción que tituló Daños y Per-juicios contra la Autoridad de Carreteras que incluía, pero sin limitarlo a ello: “la pérdida total del negocio que tenía en el edificio, pérdida de la plusvalía (good will) del negocio, depreciación del valor del edificio, pérdida de rentas, daños *304físicos del edificio y a cierto equipo y enseres que se encon-traban en el mismo, y gastos de limpieza, que se estiman en una cantidad no menor de $200,000.” En adición alegó que “las actuaciones de la demandada constituyen además una toma de la propiedad de la demandante sin el debido procedi-miento de ley.” Esta alegación de derecho va sin duda diri-gida a la alegada pérdida de rentas del susodicho local de negocios. Las partes estipularon que el contratista había rea-lizado la obra conforme a los planos y especificaciones del proyecto aprobado por la Autoridad de Carreteras, elimi-nándose así cualquier insinuación de negligencia como resul-tado de la construcción propiamente.
El tribunal de instancia determinó como cuestión de hecho que “debido a las condiciones actuales del terreno y a la falta de acceso al mismo la propiedad [el negocio] ya no sirve para los fines en que era utilizada.” Por ende, impuso res-ponsabilidad a la Autoridad por los daños y perjuicios oca-sionados a la demandante, por tal concepto y le condenó a satisfacerle $7,650 por pérdida de rentas del negocio a razón de $150 mensuales hasta el día del juicio y $1,000 por los daños del equipo y enseres del negocio.
La Autoridad solicitó revisión de la sentencia. La de-mandante, por su parte, al no recurrir de la sentencia, aban-donó su causa de acción en cuanto a los otros daños recla-mados en la demanda, aceptando por tanto como compensa-ción por sus daños los que el tribunal le adjudicara.
*305La referencia al mencionado Convenio surge de un escrito titulado “Moción Informativa” presentado por la Autoridad ante el tribunal de instancia, cuya eliminación fue solicitada por la demandante(2) alegando ser inmaterial a su acción de daños, ya que ésta estaba basada en pérdida de ingresos cau-sada por actos u omisiones negligentes de la Autoridad y no por la incautación de la propiedad. Por la relevancia que cobra el contenido de dicha Moción Informativa ante la recla-mación de la demandante en el presente caso, entendemos que debe tomarse conocimiento judicial de ambos escritos.
El “Convenio” suscrito por la Autoridad y la deman-dante, y aprobado por un funcionario de la primera, expone (1) que la demandante es dueña de la estructura de dos plantas a la que se refiere la demanda; (2) que la Autoridad requiere la propiedad para un proyecto público; (3) que las partes acuerdan que la suma de $28,660.00 representa la justa y razonable compensación por la propiedad mencionada y (4) que la cantidad especificada sería depositada por la Autoridad en el Tribunal Superior, Sala de Expropiaciones. Junto al antedicho “Convenio” aparece una fotocopia de un cheque expedido por la Autoridad a favor de la demandante por la suma acordada de $28,660.00.
En su escrito de eliminación la demandante admite que la adquisición por la Autoridad de la referida estructura de su propiedad “se efectuó bajo el poder de expropiación dél Es-tado” y que “[E]l valor de la propiedad en sí no está en cuestión.” La demandante no niega el contenido del Convenio sino por el contrario admite su veracidad.
*306El inicio por la Autoridad del procedimiento de ex-propiación y la consignación de la suma que las partes acordaron es la justa y razonable compensación por la totalidad de la estructura, tuvo el efecto de fundir en una sola esta acción, denominada daños y perjuicios, con la acción de ex-propiación. (3)
De todas maneras, es regla general que la terminación súbita de un arrendamiento con motivo de una ex-propiación a quien puede perjudicar es al arrendatario y no al dueño arrendador, en cuyo caso aquél — no éste — tendría derecho a ser compensado, pero solamente en la medida en que dicho arrendamiento menoscabe el valor total del inmueble. Tal compensación por el arrendamiento debe recobrarse de la suma que represente el valor total del título de dominio y no en adición a ella, es decir, se determina el valor del título de dominio y entonces se le deduce el valor del arrendamiento. De lo contrario habría una duplicación de compensaciones en lo que se refiere al gobierno. Pueblo v. McCormick, Alcaide & Co., 78 D.P.R. 940 (1956). Esto es así porque un recurso de expropiación es un procedimiento in rem. “No va dirigido contra ningún demandado en particular, sino contra la propiedad propiamente dicha. Si bien el ejercicio del poder de expropiar extingue todos los derechos anteriores sobre la propiedad, el gobierno no expropia el interés que pueda tener ningún demandado en particular sobre la propiedad.” Véanse Pueblo v. 632 Metros Cuadrados de Terreno, 74 D.P.R. 961, 970 (1953); Pueblo v. McCormick, Alcaide & Co., supra, pág. 945.
Por vía de excepción se ha sostenido la compensación por pérdida de arrendamiento a un dueño arrendador por un *307período anterior a la expropiación durante el cual estuvo im-pedido de arrendar una propiedad cuya expropiación era in-minente pero que como cuestión de hecho no fue expropiada hasta cerca de tres años más tarde. Luber v. Milwaukee County, 177 N.W.2d 380 (Wis. 1970). Con esta decisión la Corte Suprema de Wisconsin se apartó de lo que había sido hasta entonces la norma en dicho estado y alteró sustancial-mente el significado dado a la cláusula de “justa compensa-ción” de la Constitución de Wisconsin. Ver Nota, 1971 Wis. L. Rev. 657, 659.
No podemos encontrar circunstancias extraordinarias con respecto al arrendamiento que justifiquen la concesión de una compensación adicional al justo valor en el mercado acordado por las partes sobre la propiedad. Tales circunstancias no surgen de las determinaciones de hecho formuladas por el tribunal recurrido. En McCormick, supra, pág. 958, expresamos que el Gobierno “... debe pagar únicamente por lo que expropia y no por las oportunidades que el dueño pueda perder como resultado de la expropiación .. . .” (Citando a Dolan, Consequential Damages in Federal Condemnation, 85 Va. L. Rev. 1059.)
En vista de lo expuesto es forzoso concluir que éste no és un caso donde tiene aplicación la doctrina de “expropiación inversa,” bien fuere por la incautación física o por los perjuicios sufridos. Aun en ese tipo de expropiación los tribunales generalmente aplican las mismas normas y principios que rigen la acción de expropiación directa iniciada por el Estado. Véase E.L.A. v. Northwestern Const, Inc., 103 D.P.R. 377, 383 (1975). Tampoco proceden los daños por la parte del equipo y enseres de la demandante por el efecto del agua. La Autoridad fue diligente en proveer ciertos remedios para evitar que las aguas irrumpieran en el local del negocio. Varios remedios fueron tratados. Desde que comenzaron las obras hasta que el inquilino desalojó el local transcurrieron varios meses. Es indudable que la demandante *308pudo haber evitado los daños al equipo y enseres removién-dolos a un lugar seguro. No puede pues beneficiarse de su poca previsión.

Se revocará la sentencia dictada por el tribunal de instan-cia que impuso daños contra la Autoridad demandada.

El Juez Presidente Señor Trías Monge concurre con el resultado. El Juez Asociado Señor Irizarry Yunqué disintió con opinión.
—O—

(1)La exposición narrativa de la prueba revela que la demandante usa la segunda planta para vivienda. Declaró también que “no obtuvo el permiso de uso y la multaron.” No sabemos si se refería al primero o se-gundo piso, pero tal situación arroja dudas sobre la legalidad de la cons-trucción de la segunda planta o del uso de la planta terrera para negocio, o ambas cosas, y por tanto sobre su derecho a la utilización de la propiedad.


(2) Pasados seis meses desde que se archivara en Autos la sentencia el tribunal de instancia'ordenó la eliminación de ambas mociones.


(3)En algunas jurisdicciones estatales, pero no en Puerto Rico, la Constitución requiere la previa consignación de la justa compensación en casos de expropiación. La violación de dicha disposición constitucional en las jurisdicciones donde existe justifica daños en adición al justo valor de la propiedad. City of Three Forks v. State Highway Comm,., 480 P.2d 826 (Mont. 1971).